Citation Nr: 0915603	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic inflammatory 
demyelinating polyneuropathy (CIDP), causing weakness of both 
upper extremities, claimed as secondary to the service-
connected laminectomy at L4-S1 with removal of herniated disc 
and hardware.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to 
December 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision, which denied the 
Veteran's service connection claim.

This issue on appeal was before the Board in November 2005, 
February 2007, May 2008, and October 2008.  It was remanded 
each time for additional evidentiary development.  It now 
returns for appellate review.

 
FINDING OF FACT

The Veteran's CIDP is not related to a disease or injury in 
service and the preponderance of the evidence is against an 
etiological relationship (e.g. causation or aggravation) with 
his service-connected laminectomy at L4-S1 with removal of 
herniated disc and hardware.


CONCLUSION OF LAW

The Veteran's CIDP was not incurred in or aggravated by 
service and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's service connection claim, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2003, fully satisfied the second and 
third elements of the duty to notify provisions on his claim 
of secondary service connection.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Failure to provide 
pre-adjudicative notice of any of the notice elements is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the Veteran.  Id., at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The March 2003 
letter informed him that additional information or evidence 
was needed to support his claim, asked him to send the 
information or evidence to VA, and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand what evidence was necessary 
to substantiate his claim.  See Quartuccio.  Accordingly, the 
Board concludes that the failure to provide VCAA compliant 
notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra.  

Additionally, the Veteran received letters dated in May 2008 
and November 2008 which fully satisfy the duty to notify 
provision.  Although these letters were not sent prior to 
initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, given numerous months to respond with 
additional argument and evidence, and provided additional 
supplemental statements of the case (SSOC) in July 2008 and 
November 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The Veteran was last afforded a medical examination in 
January 2006 to obtain a diagnosis and determination as to 
whether his disability can be directly attributed to 
service.  The Veteran's claims file was also reviewed by a 
medical professional in July 2005, March 2007, June 2008, and 
November 2008 in order to obtain opinions as to whether the 
Veteran's upper extremities disability was incurred in or 
aggravated by service.  Further examination or opinion is not 
needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Service Connection

The Veteran claims his CIDP results from his service-
connected laminectomy at L4-S1 with removal of herniated disc 
and hardware.  To afford the Veteran every possible 
consideration, the Board will also consider direct service 
connection.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a)(2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id. 

Post-service medical records establish that the Veteran was 
diagnosed as having CIDP.  The Board is satisfied that the 
Veteran has a current disability and the first element is 
satisfied.  See Allen, supra.  As such, the Board turns to 
the issue of whether this disability was caused or aggravated 
by a service-connected disability.  
 
The Veteran contends, in his May 2003 Notice of Disagreement, 
that his CIDP is caused by infections that have developed 
within his spinal canal, which is part of his service-
connected back disability.  He states that these infections 
are attacking other parts of his nervous system and thereby 
causing him loss of use of his upper extremities.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he was injured during service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no evidence that the Veteran 
is medically trained and, thus, he is not competent to render 
an opinion as to the cause of his CIDP.  As such, the Board 
turns to the pertinent medical evidence of record.

In November 2002, the Veteran underwent nerve conduction and 
electromyography studies.  These studies were interpreted to 
be consistent with diffuse neuropathy with some features 
suggestive of demyelization and nerve condition abnormalities 
consistent with bilateral, superimposed carpal tunnel 
syndrome.  

His VA treatment records indicate that he submitted to 
treatment for complaints of numbness and weakness of his 
upper extremities.  Treatment notes dated from March 2003 to 
April 2003 indicate that the Veteran had a history of lower 
extremity paraplegia secondary to arachnoiditis with a new 
diagnosis of CIDP.  

In support of his claim, the Veteran obtained an outside 
medical opinion.  In June 2003, a resident physician wrote 
that the Veteran had been diagnosed with CIDP and that he 
also had lumbar disc disease and chronic arachnoiditis.  The 
physician wrote: "The CIDP is related to this arachnoiditis 
by presumptive association through the extensive inflammatory 
process caused."  The physician also wrote that the 
Veteran's upper extremity weakness was associated with the 
CIDP.  
 
A VHA opinion was obtained in July 2005.  The physician noted 
that the Veteran began to have loss of function of the upper 
extremities in 2002.  Electrodiagnostic testing conducted in 
September 2002 were noted to reveal evidence consistent with 
diffuse neuropathy with some features suggestive of 
demyelization and was also consistent with superimposed 
carpal-tunnel syndrome bilaterally.  The physician noted that 
the Veteran was eventually diagnosed as having CIDP and began 
on immunosuppressive therapy.  The physician opined that it 
was at least as likely as not that arachnoiditis was 
proximately due to or the result of the service-connected 
laminectomy, L4-S1, with herniated disc and removal of 
hardware.  With regard to whether the CIDP was the result of 
arachnoiditis, the examiner noted that CIDP and arachnoiditis 
were separate diagnoses invoking different locations within 
the neuraxis and different disease pathologies.  The examiner 
found that there was some evidence to support a diagnosis of 
CIDP but that he would like to see the results of additional 
testing.  The physician found that "although the CIDP is not 
likely to be caused by arachnoiditis, the more relevant 
question ... is whether the diagnosis of CIDP is correct, and 
even if it is correct, whether the [Veteran's] upper 
extremity disability is caused by this or by an extension of 
the process of arachnoiditis that is documented in his lower 
spine."  The physician found that it was not likely that 
CIDP was the result of the service-connected laminectomy L4-
S1, with removal of herniated disc and hardware.  The 
examiner found that the determination as to whether the upper 
extremity disability was due to CIDP would require further 
studies. 

A December 2005 nerve conduction study was interpreted as 
being an abnormal examination with evidence of minimal 
residuals of CIDP.  

A report of a January 2006 VA neurological disorders 
examination is of record.  The diagnoses from the examination 
were CIDP and a history of chronic back pain with two lumbar 
laminectomies, a lumbar fusion, and an arachnoiditis status 
post lumbar fusion with subsequent lower extremity 
paraparesis.  The examiner noted that the Veteran had been 
diagnosed with CIDP based on electromyelography (EMG), lumbar 
puncture and nerve biopsy.  The examiner found the work-up 
was appropriate and the diagnosis could easily explain the 
Veteran's symptoms.  The examiner noted the Veteran had 
demonstrated improvement on each subsequent EMG while being 
treated for CIDP.  At the time of the examination, the 
findings were either non-physiologic or could be explained by 
his carpal-tunnel syndrome.  A Magnetic Resonance Imaging 
study (MRI) of the cervical and thoracic spine was not 
consistent with arachnoiditis.  The examiner opined that the 
Veteran did have CIDP.  He also concluded by writing that 
"It is unlikely that the CIDP has any relation to [the 
Veteran's] history of arachnoiditis or lumbar fusion 
surgery."  An addendum to the examination report indicates 
that the examiner had access to and had reviewed the claims 
file prior to and after the examination.

Following a Board remand, a VA opinion was obtained in March 
2007.  The examiner noted that, comparing the most recent 
electrical studies with studies conducted in September 2002 
and January 2003 suggested improvement in nerve conduction 
velocity and F waves which was consistent with a diagnosis of 
CIDP with significant improvement at the time of the 
examination.  The examiner opined that the sum of the data 
reviewed suggested that it was more likely than not that the 
Veteran did have a diagnosis of CIDP and that he was 
significantly improved in 2006 at the time of the most recent 
electrical studies.  The examiner determined that the 
evidence supports a finding that it is more likely than not 
that the Veteran's prior diagnosis of CIDP is in remission.  
The examiner opined that it was at least as likely as not 
that the Veteran had arachnoiditis in the lumbar spine in the 
areas related to the failed back syndrome.  There was no 
evidence to suggest arachnoiditis in the cervical spine.  The 
examiner found that it is more likely than not that the 
Veteran had CIDP in remission with minor deficits at the time 
of the examination.  It is unlikely that the Veteran had 
arachnoiditis affecting the cervical spine.  The examiner 
also concluded by stating that it is less likely than not 
that a diagnosis of CIDP is an extension of the process of 
arachnoiditis in the lower spine. 

Following another Board remand, another VA opinion was 
requested and obtained in June 2008.  The examiner determined 
that the Veteran's CIDP and arachnoiditis of the lumbar spine 
were unrelated.  She provided that CIDP is an autoimmune 
process attacking myeline, and the Veteran's low back 
problems stem from degenerative joint disease, multiple 
failed operations, and possible arachnoiditis.  She also 
noted that there was not sufficient evidence in the medical 
literature to link his arachnoiditis with CIDP and, as a 
result, disagreed with the examiner's June 2003 opinion that 
provided these two disabilities were related.  

Once again the Board remanded this matter in October 2008 as 
the June 2008 VA medical opinion did not address that issue 
of aggravation.  In November 2008, a VA examiner opined that 
it is not at least as likely as not that the CIDP was 
aggravated by the Veteran's low back disability, to include 
arachnoiditis.  Again, the examiner found that the Veteran 
had multiple failed back operations which may have caused his 
arachnoiditis in the lumbar spine.  She provided that the 
Veteran developed a syndrome consistent with CIDP, which is 
an autoimmune process and not linked to degenerative spine 
disease.  

There are competing medical opinions which both support and 
refute the Veteran's contention that his CIDP is caused by 
his service-connected back disability.  There are numerous 
opinions that find that the Veteran's CIDP was not caused or 
aggravated by the Veteran's back disability, to include 
arachnoiditis.  However, there is one conflicting medical 
opinion providing that the arachnoiditis is etiologically 
linked to the CIDP.  Specifically, the June 2003 opinion 
letter, provided by a resident physician, links CIDP to the 
arachnoiditis "by presumptive association" through 
extensive inflammatory process.  A rationale for the alleged 
etiologic link is not provided via specific reference to the 
Veteran's medical history or general citation to treatises as 
to the effects of CIDP and/or arachnoiditis.  The Board finds 
this one piece of evidence is not as probative as to whether 
there is an etiologic link between CIDP and arachnoiditis as 
the multitude of other evidence on file which discounts a 
link.  Hernandez-Toyens v. West, 12 Vet. App. 379, 382 (1998) 
(the failure of the physician to provide a basis for his/her 
opinion goes to the weight of credibility of the evidence); 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion").  A medial opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Also, there is no 
evidence that the examiner reviewed the claims file or had an 
accurate account of the Veteran's medical history; as such, 
there is no evidence that the examiner had sufficient 
knowledge of his medical history to render an informed 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (noting that whether a medical opinion is based on 
sufficient facts and data is an important indicator of the 
probity of that opinion).  

The remaining medical opinions provide that the Veteran's 
CIDP is not etiologically related to or aggravated by his 
back disability, to include arachnoiditis.  The Board finds 
that these opinions are consistent, and gives them 
substantial probative weight.  The record reveals that the 
examiner who rendered the July 2005 VHA opinion and the 
examiners who provided the March 2007, June 2008, and 
November 2008 VA medical opinions based their opinions on an 
extensive review of the Veteran's claims file to include 
recent studies of his condition.  The VA examiners provide 
informed opinions as to the etiologic relationship between 
CIDP and his back disability, to include arachnoiditis.  
These medical opinions do not provide the necessary link to 
establish that his CIDP was caused or aggravated by his 
service-connected back disability.  The Board finds that 
secondary service connection is not warranted.  

Again, to afford the Veteran every possible consideration, 
the Board will also consider direct service connection.  In 
order to establish direct service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has reviewed the Veteran's claims file to determine 
if there is any indication of upper extremity problems in 
service.  The Veteran's service treatment records, however, 
contain no sign of any sort of upper extremity complaints, 
diagnosis or treatment.  His separation from service physical 
examination dated in November 1976 contains no indication of 
an upper extremity disability or abnormality.  (Additionally, 
the Veteran supplemented his claims file with literature that 
defines CIDP.  This literature, however, does not establish a 
nexus between his diagnosis of CIDP and any upper extremity 
disability.)  The Board finds that service connection must 
fail on a direct basis.  See Hickson, supra. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim on secondary and 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for CIDP, causing weakness 
of both upper extremities, claimed as secondary to the 
service-connected laminectomy at L4-S1 with removal of 
herniated disc and hardware is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


